Sullivan, J. P.,
dissents in a memorandum as follows: In my view, the admission in evidence of the hearsay statement contained in the hospital report does not require reversal. Plaintiffs argue, and the majority holds, that as there was no *406foundation laid that plaintiff Romeo Sanchez was the source of the information and the statement was not relevant to diagnosis or treatment, it was inadmissible. Since, however, plaintiffs did not object at trial to the admission of the statement on the ground that said plaintiff was not the source of the information—they argued only that it was not relevant to diagnosis or treatment—they cannot offer this new ground for the first time on appeal, unless there is no purpose for which the evidence was admissible. (See, Richardson, Evidence § 538, at 531 [Prince 10th ed]; see also, Schiaroli v Village of Ellenville, 111 AD2d 947, 948, n.)
Moreover, I disagree with the majority’s conclusion that the statement was not relevant to diagnosis and treatment. While one of plaintiffs’ medical witnesses testified that it was not relevant to the treatment of the injured plaintiff’s fractured leg, even he admitted that "for both purposes of admission and discharge at a hospital * * * an accurate history of how and when an accident occurs” is "helpful”. Such a history would, at a minimum, assist medical personnel in determining what type of injuries to look for.
Nor do I think that the remarks by defendant’s counsel—in her direct examination of a defense witness and in summation —which the court now finds offensive, warrant reversal. Plaintiffs did not timely object to these remarks and therefore have waived any objection with respect thereto. (See, Brennan v City of New York, 108 AD2d 834, 837.) In the context of this trial, I do not find any errors in this regard so serious as to warrant reversal in the exercise of discretion.
Accordingly, since plaintiffs’ remaining contentions are without merit, the judgment should be affirmed.